Mandamus proceedings in the Circuit Court brought in question the proper construction of the *Page 118 
1934 Amendment to the Florida Constitution known as Section 7 of Article X of the Constitution of Florida, which reads as follows:
"Section 7. There shall be exempted from all taxation, other than special assessments for benefits, to every head of a family who is a citizen of and resides in the State of Florida, the homestead as defined in Article X of the Constitution of the State of Florida up to the valuation of $5,000.00; provided, however, that the title to said homestead may be vested in such head of a family or in his lawful wife residing upon such homestead or in both."
The Circuit Court held that under the language of the amendment an alien who is the head of a family, and who resides on a homestead in the State of Florida, is entitled under said Section of Article X of the Constitution to the stated exemption from taxation on his homestead as therein provided for to be accorded to citizens and residents of Florida.
On writ of error to the Circuit Court's judgment awarding a peremptory writ of mandamus against a tax assessor the plaintiff in error contends that the word "citizen" as it appears in Section 7 of Article X of the Constitution in the phrase "head of a family who is a citizen of and resides in the State of Florida," is limited in its meaning to the term "citizen" as that term is employed and defined in and by Section 1 of the Fourteenth Amendment to the United States Constitution, and as that term is likewise employed in Florida's own organic law in Sections 2 and 18 of the Declaration of Rights, as well as in Section 1 of Article XIV of the Constitution of Florida.
The Court is of the opinion that the phrase "citizen of and resides in the State of Florida" was intended to comprehend only such persons as under Section 1 of the Fourteenth *Page 119 
Amendment to the United States Constitution would be entitled to claim citizenship in the State of Florida in addition to residing in the State, and that said Section 7 of Article X of the Constitution of Florida, adopted as an amendment to the Constitution at the General Election held in November, 1934, does not confer upon aliens or non citizens of Florida the tax exemption by that Section conferred only upon the "head of a family who is a citizen of and resides in the State of Florida."
Exemptions from taxation, whether stated in the Constitution or in statutes, are to be construed against the claimant and in favor of the taxing power in cases of doubt. Rast v. Hulvey,77 Fla. 74. 80 Sou. Rep. 750. Therefore a claim for exemption under Section 7 of Article X of the Constitution is not allowable unless such claim is sustainable under the precise language of that section, which language no department of the state government, whether judicial, legislative or executive, has authority to amend, add to, detract from, or alter, in favor of or against claimants not strictly entitled, or debarred, under the words of the Constitution itself.
Citizens of the State of Florida are those persons who are born or naturalized in the United States, and subject to the jurisdiction thereof, and who reside in the State of Florida; 14th Amendment to U.S. Constitution; and those persons who are declared to be citizens of the State of Florida by the Constitution or statutes of the State of Florida that are not inconsistent with applicable paramount Federal law. See: United States v. Cruikshank, 92 U.S. 542, 23 L.Ed. 588; Twining v. State of New Jersey, 211 U.S. 78, 53 L.Ed. 97, 29 Sup. Ct. Rep. 14.
The Constitution and statutes of the State of Florida do not make anyone a citizen of Florida who is not a citizen *Page 120 
of the United States, residing in the State of Florida. Therefore residents of the State of Florida who are aliens and not citizens of the United States, are not included within the terms of the intendments of Section 7 of Article X of the Constitution adopted in 1934, providing that "There shall be exempted from all taxation other than special assessments for benefits, to every head of a family who is a citizen of and resides in the State of Florida, the homestead as defined in Article X of the Constitution of the State of Florida."
The judgment is reversed with directions to quash the alternative writ and dismiss the proceeding.
WHITFIELD, C. J., and TERRELL, BUFORD, and DAVIS, J. J., concur.
BROWN, J., concurs specially.
ELLIS, J., dissents: